Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
In the specification starting at paragraph [0009] areas S1, S2. And S3 are described, but they are not labeled in the figures.
In the specification at paragraph [0090] “circuit board 15a” is described which is shown in figure 10, however, the board is labeled 15 in figure 10 and not 15a.
In the specification at paragraph [0105] “circuit board 15h” is described which is shown in figure 12, however, the board is labeled 15g in figure 10 and not 15h.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In the specification at paragraph [0057] line 11 “on axis” should be –an axis--.
In the specification at paragraph [0065] line 2 “212and” should be –212 and—with a space separating “212” from “and”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rock et al (2006/0053645).
The device as claimed in claims 1-3, 9, and 10 is disclosed by Rock et al with a board 6; a physical quantity sensor 20 (also others described in [0054]) installed on the board; a processor installed on the board not to overlap the physical quantity sensor in a plan view while being electrically coupled to the physical quantity sensor (as shown in the flow chart of the layout in figure 3); a thermosensitive element 13 installed on the board; and a container 1 accommodating the board, wherein the board is provided with a first region (as shown in the flow chart of the layout in figure 3) in which the processor is installed and a second region (as shown in the flow chart of the layout in figure 3 they would be mounted in different locations on the pcb 6 “regions”) in which the physical quantity sensor is installed.
With respect to claim 2 Rock et al discloses the thermosensitive element 13 is installed in the second region (as shown in the flow chart of the layout in figure 3 they would be mounted in different locations on the pcb 6 “regions”).
With respect to claim 3 Rock et al discloses the thermosensitive element 13 is installed on a surface in the second region on which the physical quantity sensor 20 is installed as shown in figure 3 the layout of the pcb has items 13 and 20 in the same region).
With respect to claim 9 Rock et al discloses the physical quantity sensor 20 measures at least any of acceleration and angular velocity.
With respect to claim 10 Rock et al discloses a receiver receiving a detection signal from the sensor unit attached to a structure; and a calculator calculating an inclination angle of the structure based on a signal output from the receiver which is displayed 10.
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855